      Case 2:17-cv-01919-JCM-BNW Document 107 Filed 05/23/19 Page 1 of 3



     MICHAEL F. BOHN, ESQ.
1    Nevada Bar No.;1641
     mbohn@bohnlawfirm.com
2
     NIKOLL NIKCI, ESQ.
3
     Nevada Bar No. 10699
     nnikci@bohnlawfirm.com
4    LAW OFFICES OF
     MICHAEL F. BOHN, ESQ., LTD.
5    2260 Corporate Circle, Suite 480
     Henderson, NV 89074
6    (702)642-3113/ (702) 642-9766 FAX
7    Attorney for defendant Saticoy Bay,
     LLC Series 3333 Hillingdon
8

9
                                 UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
10

11                                                         CASE NO.: 2:17-cv-01919-JCM-BNW
     THE BANK OF NEW YORK MELLON FKA
     THE BANK OF NEW YORK, AS TRUSTEE
12
     FOR THE CERTIFICATEHOLDERS OF
13   CWALT, INC., ALTERNATIVE LOAN
     TRUST 2004-30CB, MORTGAGE
14   PASSTHROUGH CERTIFICATES SERIES                     STIPULATION TO EXTEND TIME FOR
     2004-30CB,                                          DEFENDANT SATICOY BAY, LLC 3333
15                                                        HILLINGDON TO FILE ITS MOTION
                    Plaintiff,                               FOR SUMMARY JUDGMENT
16                                                                 (First Request)
     vs.
17
     JOHN FERRARO; NORTH SHORES
18
     OWNERS ASSOCIATION; RED ROCK
19   FINANCIAL SERVICES, LLC; and SATICOY
     BAY LLC SERIES 3333 HILLINGDON,
20
                  Defendants.
21          Defendant Saticoy Bay, LLC Series 3333 Hillingdon and plaintiff The Bank of New

22   York Mellon fka The Bank of New York, as Trustee for the Certificateholders of CWALT,
23   Inc., Alternative Loan Trust 2004-30CB, Mortgage Passthrough Certificates Series 2004-
24
     30CB, defendant North Shores Owners Association and defendant Red Rock Financial
25
     Services by and through their respective counsel, hereby agree and stipulate as follows:



                                                   -1-
      Case 2:17-cv-01919-JCM-BNW Document 107 Filed 05/23/19 Page 2 of 3




1           1.       On December 6, 2018, Saticoy Bay filed its motion to dismiss plaintiff’s

2    amended complaint (ECF No. 77);

3           2.       On April 10, 2019, this Court entered an order granting Saticoy Bay’s motion to

4
     dismiss plaintiff Bank of New York’s claims against Saticoy Bay (ECF No. 85);

            3.       Prior to the Order granting the motion to dismiss, the deadline to file dispositive
5
     motions in this case was extended to April 12, 2019 (ECF No. 83);
6
            4.       As a result of the Order of the granting the motion to dismiss, the parties, not
7
     including Saticoy Bay, stipulated to extend the dispositive motions deadline to April 26, 2019
8
     (ECF No. 90);
9
            5.       Saticoy Bay inadvertently did not calendar the new dispositive motions deadline
10
     because it was not a party to the stipulation to extend the dispositive motion deadline;
11
            6.       Saticoy Bay timely responded to plaintiff The Bank of New York Mellon’s
12
     motion for summary judgment (ECF No. 104);
13
            7.       Saticoy Bay requests leave to file its motion for summary judgment, and will not
14   need more than seven days from filing of the Court’s order granting leave;
15          8.       Counsels for plaintiff The Bank of New York Mellon, defendant North Shores,
16   and defendant Red Rock do not oppose the request;
17   ///

18   ///

19   ///

20

21

22

23

24

25




                                                     -2-
      Case 2:17-cv-01919-JCM-BNW Document 107 Filed 05/23/19 Page 3 of 3




1           9.      This stipulation is made in good faith and not for purposes of delay.

2    DATED this 25th day of April, 2019.          DATED this 25th day of April, 2019.

3    LAW OFFICES OF                               AKERMAN LLP
     MICHAEL F. BOHN, ESQ.
4
     /s/ Michael F. Bohn                          /s/ Natalie L. Winslow
5    Michael F. Bohn, Esq.                        Darren T. Brenner, Esq.
     Nikoll Nikci, Esq.                           Natalie L. Winslow, Esq.
6    2260 Corporate Circle                        1635 Village Center Circle, Suite 200
     Suite 480                                    Las Vegas, NV 89134
7    Henderson, Nevada 89074                      Attorneys for Plaintiff Bank of New York
     Attorneys for Defendant Saticoy Bay          Mellon fka The Bank of New York, as Trustee
8    LLC Series 3333 Hillingdon                   for the Certificateholders of CWALT, Inc.,
                                                  Alternative Loan Trust 2004-30CB, Mortgage
9                                                 Passthrough Certificates Series 2004-30CB
                                                  Dean Witter Capital I Inc. Trust 2003-NC2,
10                                                Mortgage Passthrough Certificates, Series 2003-
                                                  NC2
11
     LEACH KERN GRUCHOW                           KOCH & SCOW, LLC
12   ANDERSON & SONG
13
     /s/ T. Chase Pittsenbarger                   /s/ Steven B. Scow
     Sean L. Anderson, Esq.                       David R. Koch, Esq.
14
     T. Chase Pittsenbarger, Esq.                 Steven B. Scow, Esq.
15   2525 Box Canyon Drive                        11500 S. Eastern Avenue, Suite 210
     Las Vegas, NV 89128                          Henderson, NV 89052
16   Attorneys for Northshores                    Attorneys for Red Rock Financial Services, LLC
     Owners Association
17

18
     FIDELITY NATIONAL LAWGROUP

19   /s/ Christina H. Wang
     Christina H. Wang, Esq.
20   David M. LaSpaluto, Esq.
     1701 Village Center Circle, Suite 110
21   Las Vegas, NV 89134
     Attorneys for Plaintiff
22                                                IT IS SO ORDERED:

23

24                                                _______________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
25
                                                  DATED: May 28, 2019



                                                   -3-
